Same Case — On a Re-hearing.
By the court:
Dunbar, J.
A re-hearing has been granted in this case, upon the ground, that the defendant is entitled to a credit of two hundred and five dollars and ninety-one cents, which appears from the return of the sheriff of Choctaw county, Mississippi, on the execution issued against him in that State, which is in the following words : “ Received of Thomas T. Connell, one hundred and eighty-eight dollars and ninety-six cents, in the bills of the bank of the State of Alabama, on this execution, October 7th, 1842; also, James Phagan, clerk of the Circuit Court of Winston county, order for sixteen dollars ninety-five cents, October 7th, 1842. Edward Johnson, Sheriff, C. C.”
. We find from authorities furnished since our first opinion was render'ed, that it has been held by the Court of Errors and Appeals in the State of Mississippi, and by the Supreme Court of the United States, in a case coming up from that Stale, “that lapse of time was sufficient ground for inferring the implied sanction of the plaintiff to the act of an officer who had collected uncurrent notes.” Woodward v. Fisher et al., 11 Smedes and Marshall, 303. Buchanan, Hagan Co. v. Terinin, 2 Howard, S. C Rep. 258. We will, therefore, amend the decree which has been rendered in this case, by allowing the aforesaid credit.
It is therefore ordered, that the judgment of the district court be so amended, as to allow a credit to the defendant of two hundred and five dollars and ninety-one cents, as of the 7th October, 1842; and, that the said judgment be in all other respects affirmed, the appellee to pay the costs of this appeal.